DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed September 14, 2021. Claims 1-3 and 7-20 have been amended. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170046974 (“Becker”) in view of U.S. Patent Application No. 20170300634 (“Chiang”), and further in view of U.S. Patent Application No. 20150072323 (“Postlethwaite”).
Concerning claim 1, Becker discloses A weld training system (¶ [0095]), comprising: 
memory circuitry configured to store identification information of a weld operator (¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”)); 
one or more sensors configured to detect a position or orientation of a welding torch during a weld training activity performed by the weld operator (¶ [0096] (“the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) used to sense a position of one or more welding devices and/or to sense an orientation of one or more welding devices. For example, the sensing device 16 may be used to sense a position and/or an orientation of … the welding tool 14”)); 
control circuitry (Fig. 2, ¶ [0106]) configured to: 
determine weld training data pertaining to the weld training activity based, at least in part, on the position or orientation of the welding torch (Fig. 11, ¶ [0136-0137] (“The first set of welding data and/or the second set of welding data may include a welding tool orientation, a welding tool travel speed, a welding tool position, a contact tip to workpiece distance, an aim of the welding tool, a welding score, a welding grade, and so forth. Moreover, the first set of welding data and the second set of welding data may correspond to training performed by one welding operator and/or by a class of welding operators.”)), and 
generate a machine-readable graphic of the weld training data and the operator identification information being encoded within the machine readable graphic (¶ [0139] (“Weld history data, such as the data of the chart 285, is associated with each registration number 293. In some embodiments, the weld history data is automatically acquired and stored in the data storage system (e.g., cloud storage system) by the welding software 244 of the welding system 10.”), ¶ [0233] Identification information is encoded as a registration number and associated with the weld training data, ¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”) Identification information is further encoded as a barcode, a graphic.”); and 
a display screen configured to display the weld training data and the machine-readable … encoding (Fig. 11, ¶ [0137-0139] (“FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293… the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293. That is, each operator registration number 293 may correspond to the operator name 291 and a set of identification information (e.g., resettable information 45, biometric information 47, token 49).”))
such that a user device of the weld operator can … obtain the weld training data and operator identification information, (¶ [0006-0007] (“The LMS includes at least one virtual reality welding system configured to generate student training data in response to at least one student performing at least one virtual welding process on the at least one virtual reality welding system, a database server system configured to receive and store the student training data, and a personal computer having a learning management software application (LMSA) installed thereon, wherein the learning management software application (LMSA) includes executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the student training data, analysis results, and reports from the personal computer to the database 
Becker does not expressly disclose the machine-readable graphic displayed on the screen, such that a user device of the weld operator can capture an image of the machine readable graphic off the display screen, decode the image, generate a machine-readable graphic of the weld training data and the operator identification information being encoded within the machine readable graphic, the machine-readable graphic comprising a barcode or a matrix barcode and such that a user device of the weld operator can capture an image of the machine readable graphic off the display screen, decode the image, thereafter provide the weld training data and operator identification information to a social media or learning management system. Becker does teach use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data to the weld operator (Fig. 12, ¶ [0139]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two teachings and display the barcode as an identifier in addition to or in place of the registration number. By including the graphic of the barcode in the display a user would be able to scan it from their personal device and access the same data. A POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device.
a display screen configured to display the … data and the machine-readable graphic (Fig. 4-4a (photo widget 422, label widget 424), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … and a widget(s) for displaying particular information from documents 420, such as, for further example, the photo widget 422 showing the patient's picture and the label widget 424 with a QR code for the patient. Other widgets may also be utilized, such as HTML widgets, as illustrated, for example, with widgets 426, 428 which may be utilized to display vital sign records and heart rate/pulse, respectively, in FIG. 4a. Different items may also be accessible within a TOC, such as forms and reports.”), ¶ [0004]);  generate a machine-readable graphic of the … data and the operator identification information being encoded within the machine readable graphic, the machine-readable graphic comprising a barcode or a matrix barcode and such that a user device of the … operator can capture an image of the machine readable graphic off the display screen, decode the image (Fig. 4-4a (“photo widget 422, label widget 424”), , ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … showing the patient's picture and the label widget 424 with a QR code for the patient.”) ¶ [0004] (“This invention relates to systems and methods for managing, for example, electronic information (or electronic record management or ERM) in various industries having a need for on demand information gathering.”), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code for the patient, which is associated with the patient’s identity and records, The QR code may be read off the display screen by a user device. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve 
Postlethwaite teaches thereafter provide the weld training data and operator identification information to a social media or learning management system (Fig. 19, ¶ [0094] (“FIG. 19 illustrates an embodiment of a screen shot of a student home page of the LMSA. A welding student can log in to view information related to the student's lessons and performance. From the student home page, the welding student can navigate to perform various functions, including uploading student data, contacting the instructor, and reviewing lessons and performance.”), claim 1 (“the learning management software application (LMSA) comprises executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the 

Concerning claim 2, Becker as modified discloses The weld training system of claim 1 (See claim 1); Becker does not expressly disclose wherein the machine-readable graphic comprises a  matrix barcode, but Chiang teaches this limitation image (Fig. 4-4a (“photo widget 422, label widget 424”), , ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … showing the patient's picture and the label widget 424 with a QR code for the patient.”) ¶ [0004] (“This invention relates to systems and methods for managing, for example, electronic information (or electronic record management or ERM) in various industries having a need for on demand information gathering.”), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of 
Concerning claim 3, Becker as modified discloses The weld training system of claim 1, wherein the machine-readable graphic further encodes information identifying a learning activity of a learning management system ((Figs. 12, 14, ¶ [0100] (“The graphical user interface may provide various screens to enable the welding instructor to … analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a .  
Concerning claim 4, Becker as modified discloses The weld training system of claim 1, further comprising communication circuitry configured to receive supplemental data from a learning management system, the control circuitry further configured to associate the weld training data with the supplemental data (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data is one type of supplemental data.).  
Concerning claim 5, Becker as modified discloses The weld training system of claim 4, wherein the display screen is further configured to display the supplemental data (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart .  
Concerning claim 6, Becker as modified discloses The weld training system of claim 4, wherein the supplemental data comprises image, text, video, or audio data (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), Fig. 12, ¶ [0098] (“data that corresponds to a welding operation may include a video recording of the welding operation, a simulated video”) supplemental data may be image and text data as shown in figure 12 or video data as described in paragraph 98.)  
Concerning claim 7, Becker discloses A method of enabling sharing of weld training data pertaining to a weld training activity with a learning management system (LMS) or social media system (¶ [0095]), the method comprising: 
detecting, via one or more sensors of a weld training system, a position or orientation of a welding torch during a weld training activity performed by a weld operator (¶ [0096] (“the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) used to sense a position of one or more welding devices and/or to sense an orientation of one or more welding devices. For example, the sensing device 16 may be used to sense a position and/or an orientation of … the welding tool 14”)); 
determining, via control circuitry of the weld training system, the weld training data pertaining to the weld training activity based, at least in part, on the position or orientation of the welding torch (Fig. 11, ¶ [0136-0137] (“The first set of welding data and/or the second set of welding data may include a welding tool orientation, a welding tool travel speed, a welding tool position, a contact tip to workpiece distance, an aim of the welding tool, a welding score, a welding grade, and so forth. Moreover, the first set of welding data and the second set of welding data may correspond to training performed by one welding operator and/or by a class of welding operators.”)), 
generating, via the control circuitry, a machine-readable graphic that encodes the weld training data, the machine-readable graphic comprising a barcode or a matrix barcode (¶ [0139] (“Weld history data, such as the data of the chart 285, is associated with each registration number 293. In some embodiments, the weld history data is automatically acquired and stored in the data storage system (e.g., cloud storage system) by the welding software 244 of the welding system 10.”), ¶ [0233] Identification information is encoded as a registration number and associated with the weld training data, ¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”) Identification information is further encoded as a barcode, a graphic.”); and 
displaying, on a display screen of the weld training system, the machine-readable graphic (Fig. 11, ¶ [0137-0139] (“FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293… the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293. That is, each operator registration number 293 may correspond to the operator name 291 and a set of identification information (e.g., resettable information 45, biometric information 47, token 49).”)), such that a user device of the weld operator can … obtain the weld training data (¶ [0006-0007] (“The LMS includes at least one virtual reality welding system configured to generate student training data in response to at least one student performing at least one virtual welding process on the at least one virtual reality welding system, a database server system configured to receive and store the student training data, and a personal computer having a learning management software application (LMSA) installed thereon, wherein the learning management software application (LMSA) includes executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the student training data, analysis results, and reports from the personal computer to the database server system via an external communication infrastructure, and 
Becker does not expressly disclose the machine-readable graphic displayed on the screen, generating, via the control circuitry, a machine-readable graphic that encodes the weld training data, the machine-readable graphic comprising a barcode or a matrix barcode; and displaying, on a display screen of the weld training system, the machine-readable graphic, such that a user device of the weld operator can capture an image of the machine-readable graphic off the display screen, decode the image, and thereafter provide the weld training data to a social media system or a learning management system (LMS).. Becker does teach use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data to the weld operator (Fig. 12, ¶ [0139]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two teachings and display the barcode as an identifier in addition to or in place of the registration number. By including the graphic of the barcode in the display a user would be able to scan it from their personal device and access the same data. A POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device.
Chiang teaches generating, via the control circuitry, a machine-readable graphic that encodes the … data, the machine-readable graphic comprising a barcode or a matrix barcode, (Fig. 4-4a (“photo widget 422, label widget 424”), , ¶ [0134-0135] (“FIGS. 4 and 4a displaying, on a display screen of the weld training system, the machine-readable graphic, such that a user device of the weld operator can capture an image of the machine-readable graphic off the display screen (Fig. 4-4a (photo widget 422, label widget 424), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … and a widget(s) for displaying particular information from documents 420, such as, for further example, the photo widget 422 showing the patient's picture and the label widget 424 with a QR code for the patient. Other widgets may also be utilized, such as HTML widgets, as illustrated, for example, with widgets 426, 428 which may be utilized to display vital sign records and heart rate/pulse, respectively, in FIG. 4a. Different items may also be accessible within a TOC, such as forms and reports.”), ¶ [0004]), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code for the patient, which is associated with the patient’s identity and records, The QR code may be read off the display screen by a user device.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification of a user the references are analogous art. Further since both references teach systems for electronic record management the references are from the same field of endeavor. A POSITA would have been motivated to combine Chiang with Becker because the label widget in Chiang can be predictably 
Postlethwaite teaches and thereafter provide the weld training data to a social media system or a learning management system (LMS) (Fig. 19, ¶ [0094] (“FIG. 19 illustrates an embodiment of a screen shot of a student home page of the LMSA. A welding student can log in to view information related to the student's lessons and performance. From the student home page, the welding student can navigate to perform various functions, including uploading student data, contacting the instructor, and reviewing lessons and performance.”), claim 1 (“the learning management software application (LMSA) comprises executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the student training data, analysis results, and reports from the personal computer to the database server system via an external communication infrastructure, and downloading the student training data from the database server system to the personal computer via an external communication infrastructure”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of 

Concerning claim 8, Becker as modified discloses The method of claim 7 (See claim 7); Becker does not expressly disclose wherein the machine-readable graphic comprises the matrix barcode , but Chiang teaches this limitation image (Fig. 4-4a (“photo widget 422, label widget 424”), , ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … showing the patient's picture and the label widget 424 with a QR code for the patient.”) ¶ [0004] (“This invention relates to systems and methods for managing, for example, electronic information (or electronic record management or ERM) in various industries having a need for on demand information gathering.”), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code or matrix barcode.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification 
Concerning claim 9, Becker as modified discloses The method of claim 7, wherein the machine-readable graphic further encodes identifying information of a learning activity of the LMS (Figs. 12, 14, ¶ [0100] (“The graphical user interface may provide various screens to enable the welding instructor to … analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”)), (¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”), ¶ [0138] (“Welding data associated with the registration number 293 may be maintained locally or within one or more data storage systems”)).
The method of claim 7, further comprising receiving supplemental data from the LMS, via communication circuitry of the weld training system; and associating the weld training data with the supplemental data, via the control circuitry (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data is one type of supplemental data.).
Concerning claim 11, Becker as modified discloses The method of claim 10, wherein the supplemental data comprises image, text, or video data (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to .
Concerning claim 12, Becker as modified discloses The method of claim 11, further comprising displaying the supplemental data with the weld training data on the display screen (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), Fig. 12).
Concerning claim 13, Becker as modified discloses The method of claim 7, wherein the machine-readable graphic further encodes operator identification information of the weld operator (¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”)).
Concerning claim 14, Becker discloses A weld training system (¶ [0095]), comprising: 
one or more sensors configured to detect a position or orientation of a welding torch during a weld training activity performed by the weld operator (¶ [0096] (“the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) ); 
communication circuitry configured for communication with a central training system (Fig. 1 (network device 36, internet/network 38), ¶ [0006-0007] (“The LMS includes at least one virtual reality welding system configured to generate student training data …, a database server system configured to receive and store the student training data, … the learning management software application (LMSA) includes executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the student training data, analysis results, and reports from the personal computer to the database server system via an external communication infrastructure, and downloading the student training data from the database server system to the personal computer via an external communication infrastructure.”), ¶ [0101]); 
control circuitry configured to: 
determine weld training data pertaining to the weld training activity based, at least in part, on the position or orientation of the welding torch (Fig. 11, ¶ [0136-0137] (“The first set of welding data and/or the second set of welding data may include a welding tool orientation, a welding tool travel speed, a welding tool position, a contact tip to workpiece distance, an aim of the welding tool, a welding score, a welding grade, and so forth. Moreover, the first set of welding data and the second set of welding data may correspond to training performed by one welding operator and/or by a class of welding operators.”)), 
transmit the weld training data to the central training system, via the communication circuitry (Fig. 1 (network device 36, internet/network 38), ¶ [0006-0007] (“The LMS includes at least one virtual reality welding system configured to generate student training data in response to at least one student performing at least one virtual welding process on the at least one virtual reality welding system, a database server system configured to receive and store the student training data, and a personal computer having a learning management software application (LMSA) installed thereon, wherein the learning management software application (LMSA) includes executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the student training data, analysis results, and reports from the personal computer to the database server system via an external communication infrastructure, and downloading the student training data from the database server system to the personal computer via an external communication infrastructure.”), ¶ [0101]), 
receive from the central training system, via the communication circuitry, location data representative of a memory location of the central training system where the weld training data can be accessed, and generate a machine-readable graphic that encodes the location data (¶ [0138] (“Welding data associated with the registration number 293 may be maintained locally or within one or more data storage systems, such as a cloud storage system or database of the network 38 coupled to the welding system 10. The data storage system 318 (e.g., cloud storage system) of the network 38 may be maintained by the manufacturer or another party, thereby enabling the ; and 
a display screen configured to display the weld training data and the machine-readable graphical encode (Fig. 14 (registration number 293, a work angle 328, a travel angle 330, a contact tip to workpiece distance 332, a welding tool travel speed 334), ¶ [0006-0007], ¶ [0145].
a display screen configured to display the … data and the machine-readable graphical encode, such that a user device of the weld operator can capture an image of the machine-readable graphic off the display screen, decode the image to obtain the memory location where the weld training data can be accessed, and thereafter provide the weld training data to a social media system or a learning management system (LMS). Becker does teach use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data to the weld operator (Fig. 12, ¶ [0139]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two teachings and display the barcode as an identifier in addition to or in place of the registration number. By including the graphic of the barcode in the display a user would be able to scan it from their personal device and access the same data. A POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device.
Chiang teaches generating, via the control circuitry, a machine-readable graphic that encodes the … data, the machine-readable graphic comprising a barcode or a matrix barcode, (Fig. 4-4a (“photo widget 422, label widget 424”), , ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … showing the patient's picture and the label widget 424 with a QR code for the patient.”) ¶ [0004] (“This invention relates to systems and methods for managing, for example, electronic information (or electronic record management or ERM) in a display screen configured to display the … data and the machine-readable graphical encode, such that a user device of the weld operator can capture an image of the machine-readable graphic off the display screen, decode the image to obtain the memory location where the weld training data can be accessed (Fig. 4-4a (photo widget 422, label widget 424), ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … and a widget(s) for displaying particular information from documents 420, such as, for further example, the photo widget 422 showing the patient's picture and the label widget 424 with a QR code for the patient. Other widgets may also be utilized, such as HTML widgets, as illustrated, for example, with widgets 426, 428 which may be utilized to display vital sign records and heart rate/pulse, respectively, in FIG. 4a. Different items may also be accessible within a TOC, such as forms and reports.”), ¶ [0004]), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code for the patient, which is associated with the patient’s identity and records, The QR code may be read off the display screen by a user device.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification of a user the references are analogous art. Further since both references teach systems for electronic record management the references are from the same field of endeavor. A POSITA would have been motivated to combine Chiang with Becker because the label widget in Chiang can be predictably added to the identification system of Becker without requiring any other modification to the Becker system. Alternatively the label widget with name and QR code 
Postlethwaite teaches and thereafter provide the weld training data to a social media system or a learning management system (LMS)  (Fig. 19, ¶ [0094] (“FIG. 19 illustrates an embodiment of a screen shot of a student home page of the LMSA. A welding student can log in to view information related to the student's lessons and performance. From the student home page, the welding student can navigate to perform various functions, including uploading student data, contacting the instructor, and reviewing lessons and performance.”), claim 1 (“the learning management software application (LMSA) comprises executable computer instructions configured to execute on the personal computer to perform one or more of: downloading the student training data from the at least one virtual reality welding system to the personal computer in at least one of a wired or wireless manner, uploading the student training data, analysis results, and reports from the personal computer to the database server system via an external communication infrastructure, and downloading the student training data from the database server system to the personal computer via an external communication infrastructure”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for access to the Learning management system in Postlethwaite so that weld training data may be uploaded from the weld 
Concerning claim 15, Becker as modified discloses The learning management system of claim 14, (See claim 14); Becker does not expressly disclose weld training learning management system of claim 14, wherein the machine-readable graphic comprises a barcode or a matrix barcode but Chiang teaches this limitation image (Fig. 4-4a (“photo widget 422, label widget 424”), , ¶ [0134-0135] (“FIGS. 4 and 4a illustrate a view in the EHR system … showing the patient's picture and the label widget 424 with a QR code for the patient.”) ¶ [0004] (“This invention relates to systems and methods for managing, for example, electronic information (or electronic record management or ERM) in various industries having a need for on demand information gathering.”), ¶ [0015] (“all primary users of the EHR system of the present invention may utilize a portable or mobile device for their access and utilization of the EHR system.”) The system generates and displays the QR code or matrix barcode.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker for the barcode display software taught by Chiang. Since both references are attempting to solve the problem of display of information and identification of a user the references are analogous art. Further since both references teach systems for electronic record management the references are from the same   
Concerning claim 16, Becker as modified discloses The weld training of claim 14, wherein the machine-readable graphic further encodes information identifying a learning activity of the LMS (Figs. 12, 14, ¶ [0100] (“The graphical user interface may provide various screens to enable the welding instructor to … analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”)), (¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”), ¶ [0138] (“Welding data associated with the registration number 293 may be maintained locally or within one or more data storage systems”)).
The weld training of claim 14, further comprising memory circuitry configured to store operator identification information of the weld operator, the machine-readable graphical encoding further encoding the operator identification information (¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”))
Concerning claim 18, Becker as modified discloses The weld training of claim 14, wherein the control circuitry is further configured to receive, via the communication circuitry, supplemental data, and associate the weld training data with the supplemental data (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data is one type of supplemental data.).
Concerning claim 19, Becker as modified discloses The weld training of claim 18, wherein the supplemental data comprises image, text, or video data (Fig. 10 (284), ¶ [0135] .
Concerning claim 20, Becker as modified discloses The weld training of claim 19, wherein the display screen is further configured to display the supplemental data with the weld training data (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), Fig. 12).
Response to Arguments
Applicant’s arguments and amendments, filed September 14, 2021, with respect to claim objections and rejections under 35 U.S.C. 112, 101, and 102 have been fully considered and are persuasive.  The rejections under these statutes have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
October 22, 2021

                                                                                                                                                                                                        

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715